Citation Nr: 1224750	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for a duodenal ulcer with gastroesophageal reflux disease (GERD).

3.  Entitlement to an effective date prior to December 11, 2007, for the grant of service connection for a duodenal ulcer with GERD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954 and from September 1957 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with his appeal, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C., via videoconference in April 2010.  A transcript of the hearing has been associated with the claims file.  

This case was previously before the Board in July 2010 when it was remanded for further development.  

This case was again before the Board in February 2012 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in March 2012 and a copy of this opinion was sent to the appellant and his representative in April 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hypertension, to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for duodenal ulcer with GERD until December 11, 2007.


CONCLUSION OF LAW

Entitlement to an effective date prior to December 11, 2007, for the grant of service connection for duodenal ulcer with GERD, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the evidence already of record, including the findings and conclusions contained in medical evidence dated in and since service.  Although the Board is remanding the remaining claims for additional VA treatment records to be obtained and associated with the claims file, the Board finds that as these records post date the effective date currently assigned, they are not relevant to the Veteran's claim for an earlier effective date.  VA's duty to secure records extends only to relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (defining relevant evidence for purposes of 38 U.S.C.A. § 5103A); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the basis of the prior determination or note the elements that were lacking to substantiate the Veteran's claim, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran is entitled to an effective date prior to December 11, 2007, for duodenal ulcer with GERD.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Earlier Effective Date

The Veteran argues that an earlier effective date is warranted for his duodenal ulcer with GERD.  In a statement dated in February 2009 the Veteran reported that he originally applied for service connection for his condition in "1967 or so" and then again in the 1970's.  The Veteran testified at the hearing that he initially filed a claim in regard to a gastrointestinal disorder in the 1960's or 1970's, and that VA had told him at that time that, "they didn't have any of my papers in there," and consequently, the claim had been denied.  The Board further notes that in a response to an April 1977 agency of original jurisdiction (AOJ) request for records and noting, "RECORDS RECONSTRUCTION CASE," the National Personnel Records Center (NPRC) reported that service treatment/dental records pertaining to the Veteran were not available at the NPRC.  

Review of the claims file reveals that the Veteran's claim was received by VA on December 11, 2007, accompanied with copies of two pages of service records revealing that the Veteran received treatment for a duodenal ulcer in service.  Additional attempts to obtain service treatment records and service personnel records revealed duplicate records that were associated with the claims file as early as the 1950s.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's claim of service connection for duodenal ulcer with GERD was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As such, entitlement to an effective date based upon the date of the Veteran's treatment in service for a duodenal ulcer is not warranted.

The Board acknowledges that pursuant to 38 C.F.R. § 3.156(c) if additional "service records that are related to a claimed in-service event, injury, or disease" are associated with the claims file subsequent to a determination the claim will be reconsidered.  In addition, the Board acknowledges that an award made based all or in part on these records "is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim."  38 C.F.R. § 3.156(c)(3) (2011).

Although the Veteran contends that he was originally denied entitlement to service connection in the 1960's or 1970's, and more specifically 1967 or so, the evidence of record does not reveal a claim for service connection prior to December 11, 2007.  The Board acknowledges that in 1977 a request was made to the NPRC for the Veteran's records indicating that the Veteran's claims file was being rebuilt; however, there is no indication of the reason for this request for records.  In addition, a statement submitted by the Veteran from Dr. M.M., dated in April 1973, does not reveal any discussion of any ulcer.  Furthermore, the RO in granting the Veteran's claim in February 2009, treated the claim as an initial claim for benefits and not as a claim to reopen a claim.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran submitted a claim for service connection for duodenal ulcer prior to December 11, 2007.  Therefore, as the preponderance of the evidence is against any prior claim for or decision regarding a claim for service connection for duodenal ulcer, the requirements of new and material evidence and the exceptions thereto are not applicable.  

Because the record does not reveal a formal or informal application for service connection prior to December 11, 2007, VA is precluded, as a matter of law, from granting an effective date prior to December 11, 2007, for service connection for duodenal ulcer with GERD.  Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  


ORDER

Entitlement to an effective date prior to December 11, 2007, for the grant of service connection for a duodenal ulcer with GERD, is denied.


REMAND

Review of the claims file reveals an indication that the Veteran has been treated at the VA Medical Center (VAMC) in Little Rock, Arkansas, from November 2007 to August 2011.  However, the claims file does not reveal VA treatment records dated subsequent to April 2008.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain VA clinical records pertaining to the Veteran that are dated since April 2008.

In April 2012 the Veteran submitted additional argument as well as a list of citations regarding his claim of entitlement to service connection for hypertension, to include as secondary to PTSD.  The Veteran indicated in the statement that he desired that his case be remanded to the AOJ for review of the new evidence submitted.  As a result, the Board cannot consider additional evidence without first remanding the case to the RO for initial consideration.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).

The Veteran was most recently afforded a VA medical examination in regard to his duodenal ulcer and GERD in March 2011 and a VA medical opinion was obtained regarding the Veteran's claim of entitlement to service connection for hypertension in March 2012.  As noted above, additional outstanding medical evidence has been identified regarding the Veteran's claim for a higher evaluation and additional evidence has been submitted by the Veteran regarding his claim for service connection.  The Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, on remand the Veteran must be afforded additional VA medical examinations regarding his duodenal ulcer with GERD and regarding his hypertension.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since April 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension found to be present had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any hypertension found to be present is secondary to or aggravated by the service-connected PTSD.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, schedule the Veteran for a VA examination to determine the degree of impairment due to the service-connected duodenal ulcer with GERD for the relevant period.  All symptoms related to the duodenal ulcer with GERD should be reported.  The AOJ should request that the examiner provide an opinion in regard to the degree of impairment due to service-connected duodenal ulcer with GERD, to include an opinion as to any impact on employability, and specifically, whether the service-connected duodenal ulcer with GERD precludes gainful employment.  The date of any indentified increase in the degree of impairment should be reported, to the extent possible.  A complete rationale should accompany any opinion provided.  

4.  Thereafter, readjudicate the Veteran's claims, including consideration of the evidence submitted directly to the Board.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


